Exhibit 10.2
 
 

 [logo.jpg]  
interactive technology solutions

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


WHEREAS, Bridgeline Digital, Inc., a Delaware Corporation (the “Employer” or the
“Company”) and Michael Prinn (the “Employee”), previously entered into an
Employment Agreement (the “Original Agreement”), dated as of October 1, 2012;


WHEREAS, pursuant to Section 7.5, the Original Agreement may be amended with the
written consent of the Employee and the Chief Executive Officer of Employer and
the proper authorization by Employer’s Board of Directors;


WHEREAS, the Employer and Employee desire to amend and restate the Original
Agreement in the manner set forth herein and the Employer’s Board of Directors
has approved such amendment and restatement; and


WHEREAS, in order to induce Employee to enter into this Agreement , the Employer
and the Employee agree to the terms set forth below.


NOW THEREFORE, in consideration of the mutual promises made herein, Employer and
Employee agree that effective May 14, 2013, the Original Agreement be amended
and restated as follows:


ARTICLE 1
TERM OF EMPLOYMENT


Section 1.1            Specified Period.  Employer hereby employs Employee, and
Employee hereby accepts employment with Employer for the term of one (1) year,
with the period beginning on October 1, 2012 (the “Commencement Date”), and
terminating on September 30, 2013 (“Initial Term”).


Section 1.2            Succeeding Term.  At the end of the Initial Term, or any
succeeding one year term, this Employment Agreement shall renew for successive
periods of one (1) year each (a “Succeeding Term”) only if the Employer gives
written notice of renewal to Employee not less than sixty (60) days prior to the
end of the Initial Term.  If such notice of renewal is not provided to the
Employee by the Employer this Employment Agreement will terminate, except
the  provisions of Sections 2.3, 2.4, 2.5 and 2.6 shall continue in force so
long as the Employee remains employed by the Employer or any Affiliate of the
Employer, whether under this Agreement or not, and whether as a consultant or
not, and shall survive any termination of employment under this Agreement for
the periods specified therein, all as is more specifically provided in Section
7.10. Once this Employment Agreement terminates then the Employee shall become
an employee at will at the end of the Initial Term or Succeeding Term.


Section 1.3            Employment Term Defined. As used herein, the phrase
“employment term” refers to the entire period of employment of Employee by
Employer hereunder, whether such employment is during the Initial Term,
Succeeding Term or, following the end of the Succeeding Term, as an employee at
will.


ARTICLE 2
DUTIES AND OBLIGATIONS OF EMPLOYEE


Section 2.1            General Duties.  Employee shall serve as Executive Vice
President and Chief Financial Officer for the Employer.  In such capacity,
Employee shall do and perform all services, acts or things consistent within the
scope of his employment and with the Employee’s skill and expertise in
accordance with the instructions of and policies set by Employer’s Chief
Executive Officer, or his designee.  Employee shall perform such services at 80
Blanchard Road, Burlingtion, Massachusetts or at such other location as may be
designated by Employer.  The Employee shall be available to make business trips
within the United States for the purpose of meeting with and consulting with
other members of the Employer’s management, as well as with present and proposed
customers and parties with whom the Employer does business, all on reasonable
terms, bearing in mind the position of the Employee.
 

            Employee   Bridgeline  

 
 
 

--------------------------------------------------------------------------------

 


Section 2.2            Devotion to Employer’s Business.


(a)           Employee shall devote his best efforts and entire productive time,
ability and attention to diligently promote and improve the business of Employer
during the Term.


(b)           Employee shall not engage in any other business duties or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of the
Employer’s Chief Executive Officer .  This Agreement shall not be interpreted to
prohibit Employee from making passive personal investments or conducting private
business affairs if those private business affairs do not materially interfere
with the services required under this Agreement.


Section 2.3            Confidential Information; Tangible Property; Competitive
Activities.


(a)           Employee shall hold in confidence and not use or disclose to any
person or entity without the express written authorization of Employer, either
during the term of employment or any time thereafter, secret or confidential
information of Employer, as well as secret or confidential information and
materials received in confidence from third parties by Employee or Employer.  If
any confidential information described below is sought by legal process,
Employee will promptly notify Employer and will cooperate with Employer in
preserving its confidentiality in connection with any legal proceeding.


The parties hereto hereby stipulate that, to the extent it is not known
publicly, the information described in this Section (herein referred to as
“Confidential Information”) is important, material and has independent economic
value (actual or potential) from not being generally known to others and that
any breach of any terms of this Section 2.3 is a material breach of this
Agreement:  (i) the names, buying habits and practices of Employer’s customers
or prospective customers; (ii) Employer’s sales and marketing strategy and
methods and related data; (iii) the names of Employer’s vendors and suppliers;
(iv) cost of materials/services; (v) the prices Employer obtains or has obtained
or for which it sells or has sold its products or services; (vi) development
costs; (vii) compensation paid to employees or other terms of employment; (viii)
Employer's past and projected sales volumes; (ix) confidential information
relating to actual products, proposed products or enhancements of existing
products, including, but not limited to, source code, programming instructions,
engineering methods and techniques, logic diagrams, algorithms, development
environment, software methodologies, and technical specifications for the
Employer’s web design and content management software.  Confidential Information
shall also include all information which the Employee should reasonably
understand is secret or confidential information,  Confidential Information
shall also include all information which the Employee should reasonably
understand is secret or confidential information, if the Employee has
participated in or otherwise been involved with the development, analysis,
invention or origination of such Confidential Information belonging to the
Employer, including, without limitation, methods, know-how, formula, customer
and supplier lists, personnel and financial data, business plans, as well as
product information, product plans and product strategies. Notwithstanding the
foregoing, “Confidential Information” does not include any information which (A)
is now available to the public or which becomes available to the public, (B) is
or becomes available to the Employee from a source other than the Employer and
such disclosure is not a breach of a confidentiality agreement with the
Employer, or (C) is required to be disclosed by any government agency or in
connection with a court proceeding.
 
All Confidential Information, as well as all software code, methodologies,
models, samples, tools, machinery, equipment, notes, books, correspondence,
drawings and other written, graphical or electromagnetic records relating to any
of the products of Employer or relating to any of the Confidential Information
of Employer which Employee shall prepare, use, construct, observe, possess, or
control shall be and shall remain the sole property of Employer and shall be
returned by Employee upon termination of employment.
 

            Employee   Bridgeline  

 
 
2

--------------------------------------------------------------------------------

 


(b)        During his employment and for twelve (12) months after the
termination of his employment for any reason whatsoever, Employee shall not,
directly or indirectly, without the written consent of the Employer:  (i) invest
(except for the ownership of less than 3% of the capital stock of a publicly
held company), or hold a directorship or other position of authority in any of
the Company's Direct Competitors (“Direct Competitors” defined as: any person or
entity, or a department or division of an entity, whereby more than 25% of the
person’s or entity’s total revenues are derived from the Competitive Services
(“Competitive Services” defined as design and development for third parties of:
Internet/Intranet/Extranet Web sites and Web applications, content management
software, document management software, analytics software, eCommerce,
eMarketing, or services such as Web consulting services or Web hosting
services)),  (ii) undertake preparation of or planning for an organization or
offering of Competitive Services, (iii) combine or collaborate with other
employees or representatives of the Employer or any third party for the purpose
of organizing, engaging in, or offering Competitive Services, or (iv) be
employed by, serve as a consultant to or otherwise provide services to (whether
as principal, partner, shareholder, member, officer, director, stockholder,
agent, joint venturer, creditor, investor or in any other capacity), or
participate in the management of a Direct Competitor or participate in any other
business that the Employer may be engaged or is planning to undertake in at the
date of the termination of this Agreement.   Notwithstanding any to the contrary
contained in this Section 2.3, in the event your employment is terminated for
reasons in which economic factors are considered (specifically, a layoff or
closing of the office where you are employed), then the provisions of this
Section 2.3 shall not apply.  However, all other provisions of this Agreement
shall remain in full force and effect, including without limitation sections
2.3(a), 2.3(c) through 2.3(f).


(c)           During his employment and for twelve (12) months after the
termination of such employment for any reason whatsoever, Employee shall not
become employed by, associated with, or engaged by, in any capacity whatsoever,
any customer, client or account (as defined below) of the Employer whereby
Employee provides services to such customer, client or account similar to those
provided by the Employer to the customer, client or account during Employee’s
employment.  Employee acknowledges and understands that Employer’s customers,
clients and accounts have executed or will execute agreements pursuant to which
the customer, client or account agrees not to hire Employer’s employees.


(d)           During his employment and for twelve (12) months after the
termination of such employment for any reason whatsoever, Employee shall not,
directly or indirectly, without the consent of the Employer:  contact, recruit,
solicit, induce or employ, or attempt to contact, recruit, solicit, induce or
employ, any employee, consultant, agent, director or officer of the Employer to
terminate his/her employment with, or otherwise cease any relationship with, the
Employer; or contact, solicit, divert, take away or accept business from, or
attempt to contact, solicit, divert or take away, any clients, customers or
accounts, or prospective clients, customers or accounts, of the Employer, or any
of the Employer’s business with such clients, customers or accounts which were,
directly or indirectly, contacted, solicited or served by Employee, or were
directly or indirectly under his responsibility, while Employee was employed by
the Company, or the identity of which Employee became aware during the term
of  his employment.


As used in this agreement the term "client," "customer," or "accounts" shall
include: (i) any person or entity that is a client, customer or account of the
Employer on the date hereof or becomes a client, customer or account of the
Employer during the Employee’s employment; (ii) any person or entity that was a
client, customer or account of the Employer at anytime during the two-year
period preceding the date of Employee’s termination; and (iii) any prospective
client, customer or account to whom the Employer has made a presentation (or
similar offering of services) within a period of 180 days preceding the date of
the termination of Employee’s employment.


(e)           The covenants of this Section 2.3 shall be construed as separate
covenants covering their subject matter in each of the separate counties and
states in the United States in which Employer (or its Affiliates) transacts its
business.  If at any time the foregoing provisions shall be deemed to be invalid
or unenforceable or are prohibited by the laws of the state or place where they
are to be enforced, by reason of being vague or unreasonable as to duration or
place of performance, this Section shall be considered divisible and shall
become and be immediately amended to include only such time and such area as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over this Agreement; and the Employer and the Employee
expressly agree that this Section, as so amended, shall be valid and binding as
though any invalid or unenforceable provision had not been included herein.
 

            Employee   Bridgeline  

 
 
3

--------------------------------------------------------------------------------

 


(f)           The Employee represents and warrants that Employee is free to
enter into this Agreement and to perform each of the terms and covenants
contained herein, and that doing so will not violate the terms or conditions of
any agreement between Employee and any third party.


Section 2.4            Inventions and Original Works.
 
(a)           Subject to Section 2.4(b) below, the Employee agrees that he will
promptly make full written disclosure to Employer, will hold in trust for the
sole right and benefit of Employer, and hereby irrevocably assigns to Employer
without any additional compensation all of  his right, title and interest in and
to any and all inventions (and patent rights with respect thereto), original
works of authorship (including all copyrights with respect thereto),
developments, improvements or trade secrets which Employee may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, relating to or concerning the business of the Employer,
whether or not conceived, developed or reduced to practice: (i) during working
hours, (ii) while on Employer premises, (iii) with use of Company equipment,
materials or facilities, or (iv) while performing his duties under this
Agreement (“Employer Intellectual Property”).


Employee acknowledges that all original works of authorship relating to the
business of Employer which are made by him (solely or jointly with others)
within the scope of his duties under this Agreement and which are protectable by
copyrights are “works made for hire” as that term is defined in the United
States Copyright Act (17 U.S.C.A., Section 101), and that Employee is an
employee as defined under that Act. Employee further agrees from time to time to
execute written transfers to Employer of ownership or specific original works or
authorship (and all copyrights therein) made by Employee (solely or jointly with
others) which may, despite the preceding sentence, be deemed by a court of law
not to be “works made for hire” in such form as is acceptable to Employer in its
reasonable discretion. Employee hereby waives in favor of Employer and its
assigns and licensees any and all artist’s or moral rights Employee  may have in
respect of any Invention pursuant to any local, state or federal laws or
statutes of the United States and all similar rights under the laws of all
jurisdictions.


(b)           The parties agree that the “business of the Employer” for the
purposes of this Section 2.4 is acting as “a designer and developer for third
parties of Internet/Intranet/Extranet Web sites and Web applications, content
management software, document management software, analytics software,
eCommerce, eMarketing, or services such as Web consulting services or Web
hosting services”. Employee shall provide to Employer, and attach hereto as
Exhibit 2.4(b), a list identifying and describing in reasonable detail all
inventions (and patent rights with respect thereto), original works of
authorship (including all copyrights with respect thereto), developments,
improvements, concepts or trade secrets which Employee has solely or jointly
conceived or developed or reduced to practice, or caused to be conceived or
developed or reduced to practice to date, and other intellectual property of the
Employee.  For the avoidance of doubt, Employee will identify on Exhibit 2.4(b)
with sufficient detail any intellectual property belonging to the Employee prior
to the date hereof, including that related to the business of the Employer
(collectively the “Employee's Personal Intellectual Property”).  Employer
acknowledges and agrees that the provisions of Section 2.4(a) shall not apply to
Employee’s Personal Intellectual Property or to any inventions (and patent
rights with respect thereto), original works of authorship (including all
copyrights with respect thereto), developments, improvements, concepts or trade
secrets conceived of or developed by Employee during the term of this Agreement
that is not Employer Intellectual Property.


Section 2.5            Maintenance of Records.  Except with respect to the
Intellectual Property for which the Employer has no rights, Employee agrees to
keep and maintain reasonable written records of all inventions, original works
of authorship, trade secrets developed or made by him (solely or jointly with
others) during the employment term.  The Employee also agrees to make and
maintain adequate and reasonable written records customarily maintained by
corporate managers, including, without limitation, lists and telephone numbers
of persons and companies he has contacted during his engagement by the
Employer.  Immediately upon the Employer’s request and promptly upon termination
of the Employee’s engagement with the Employer, the Employee shall deliver to
the Employer all written records as described in this Section, together with all
memoranda, notes, records, reports, photographs, drawings, plans, papers,
computer storage media, Confidential Information or other documents made or
compiled by the Employee or made available to the Employee during the course of
his engagement by the Employer, and any copies or abstracts thereof, whether or
not of a secret or confidential nature, and all of such records, memoranda or
other documents shall, during and after the engagement of the Employee by the
Employer, be and shall be deemed to be the property of the Employer.
 

            Employee   Bridgeline  

 
 
4

--------------------------------------------------------------------------------

 


Section 2.6            Obtaining Letters Patent and Copyright
Registration.  During the employment term hereunder, Employee agrees to assist
Employer, at Employer’s expense, to obtain United States or foreign letters
patent, and copyright registrations (as well as any transfers of ownership
thereof) covering inventions and original works of authorship assigned hereunder
to Employer. Such obligation shall continue beyond the termination of this
Agreement for a reasonable period of time not to exceed one (1) year subject to
Employer’s obligation to compensate Employee at such rates as may be mutually
agreed upon by the Employer and Employee at the time, but not exceeding the
annualized rate provided for in Section 4.1 of this Agreement, and reimbursement
to Employee of all expenses incurred.


If Employer is unable for any reason whatsoever, including Employee’s mental or
physical incapacity to secure Employee’s signature to apply for or to pursue any
application for any United States of foreign letters, patent or copyright
registrations (or any document transferring ownership thereof) covering
inventions or original works or authorship assigned to Employer under this
Agreement, Employee hereby irrevocably designates and appoints Employer and its
duly authorized officers and agents as Employee's agent and attorney-in-fact to
act for and in his behalf and stead to execute and file any such applications
and documents and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations or
transfers thereof with the same legal force and effect as if executed by
Employee.  This appointment is coupled with an interest in and to the inventions
and works of authorship and shall survive Employee's death or
disability.  Employee hereby waives and quitclaims to Employer any and all
claims of any nature whatsoever which Employee now or may hereafter have against
third parties for infringement of any patents or copyrights resulting from or
relating to any such application for letters, patent or copyright registrations
assigned hereunder to Employer.


 
ARTICLE 3
COMPENSATION OF EMPLOYEE


Section 3.1            Annual Salary.  As compensation for his services
hereunder, Employee shall be paid a salary at the rate of $8,333 semi monthly
(the equivalent of two hundred thousand 00/100 Dollars ($200,000) per year)
(“Salary”) from the Commencement Date.  Salary shall be paid in equal
installments not less frequently than twice each month.


Section 3.2            Quarterly Bonus.  The Employee shall be eligible to be
paid a quarterly bonus earned in accordance with the terms set forth on Exhibit
3.2.


Section 3.3            Tax Withholding.  Employer shall have the right to deduct
or withhold from the compensation due to Employee hereunder any and all sums
required for federal income and social security taxes and all state or local
taxes now applicable or that may be enacted and become applicable in the future,
for which withholding is required by law.


Section 3.4            Stock Options.  The Employer may, at the Employer’s sole
discretion, issue Stock Options to the Employee.  All stock options granted the
Employee shall be subject to a stock option agreement, a stock option plan and
such other restrictions as are generally applicable to stock options issued to
employees of the Employer, as each may be amended from time to time.




ARTICLE 4
EMPLOYEE BENEFITS


Section 4.1            Annual Vacation.  Employee shall be entitled to twenty
(20) business days of paid vacation during each year of this Agreement. Employee
may be absent from his employment for vacation at such times as are pre-approved
by the Employer’s Chief Executive Officer.  Unused vacation shall not be carried
over into the next year, and will not be paid in the form of cash.
 

            Employee   Bridgeline  

 
 
5

--------------------------------------------------------------------------------

 


Section 4.2            Benefits. Employee shall be eligible to participate in
benefit plans provided by Employer, including health, and life insurance
coverage should Employer elect to participate in any such plans.


Section 4.3            Business Expenses.  Employer shall reimburse Employee for
all appropriate expenses for travel and entertainment by Employee for legitimate
business purposes, provided that they are approved in writing by the Company’s
Chief Executive Officer or his designee, and provided that Employee furnishes to
Employer adequate records and documentary evidence for the substantiation of
each such expenditure, as required by the Internal Revenue Code of 1986, as
amended.  Per the Company’s policy’s, expense reports must be submitted each
month to ensure reimbursement.


 
ARTICLE 5
TERMINATION OF EMPLOYMENT


Section 5.1            Termination. Employee’s employment hereunder may be
terminated by Employee or Employer as herein provided, without further
obligation or liability, except as expressly provided in this Agreement.
 
Section 5.2            Resignation, Retirement, Death or
Disability.   Employee’s employment hereunder shall be terminated at any time by
Employee’s resignation, or by Employee’s retirement, death, or his inability to
perform the essential functions of his position under this Agreement, with or
without reasonable accommodation, for a total of ninety (90) days or more in any
continuous two hundred (200) day period because of a substantial physical or
mental impairment (“Disability”).  Employer shall not be liable for payment of
base or bonus compensation during any period of disability, though benefits
shall continue to accrue.


Section 5.3            Termination for Cause.  Employee’s employment hereunder
may be terminated for Cause.  "Cause" is conduct, as determined by the Chief
Executive Officer, or his designee, involving one or more of the following:
(i) gross misconduct by the Employee; or (ii) the willful disregard of the rules
or policies of the Company, provided that the Company must provide Employee with
written notice from the Company of such willful disregard of the rules or
policies of the Company and Employee fails to cure (if curable) such willful
disregard of the rules or policies of the Company within five business days of
such notice; or (iii) the violation of any noncompetition or nonsolicitation
covenant with, or assignment of inventions obligation to, the Company; or
(iv) the formal charge of the Employee of a felony; or (v) the commission of an
act of embezzlement, fraud or breach of fiduciary duty against the Company  (vi)
engagement in a specific act or pattern of behavior which, in the reasonable
opinion of the Company, impugns the reputation of the Company or which creates
an environment materially non-conducive to the growth and development of the
Company, (vii) the failure of the Employee to perform in a material respect his
employment obligations as set forth in this Agreement without proper cause and
the continuation thereof after delivery to Employee of written notice from the
Employer specifying in reasonable detail the nature of such failure.   For
purposes of this Section, no act, or failure to act, on the Employee’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Employer.


Section 5.4            Termination Without Cause; Termination for Good
Reason.  Employee’s employment hereunder may be terminated without Cause upon
ten (10) business days’ notice for any reason. Employee's employment may be
terminated by Employee at any time for Good Reason.   For purposes of this
Agreement, the term “Good Reason” shall mean the occurrence of any of the
following events:  (i) failure of the Employer to continue the Employee in the
position of Executive Vice President and Chief Financial Officer of the
Employer; (ii) material diminution in the nature or scope of the Employee’s
responsibilities, duties or authority; provided however, any diminution of the
business of the Employer or any sale or transfer of any or all of the equity,
property or other assets of the Employer shall not constitute “Good Reason”;
(iii) material failure of the Employer to provide the Employee the compensation
and benefits in accordance with the terms of this Agreement, excluding an
inadvertent failure which is cured within ten (10) business days following
notice from the Employee specifying in detail the nature of such failure; or
(iv) the requirement by the Employer that Employee relocate his principal place
of employment to a location more than thirty (30) miles from his current
principal place of employment.   The Employee is required to provide notice to
the Employer of the existence of the Good Reason within 60 days of its initial
existence and the Employer shall have 30 days within which to remedy the Good
Reason condition.
 

            Employee   Bridgeline  

 
 
6

--------------------------------------------------------------------------------

 


Section 5.5            Expiration.  Employee's employment hereunder shall be
terminated upon expiration of the Term of Employment as provided in Sections 1.1
and 1.2, unless the parties agree that the Employee's employment shall become
“at will.”


Section 5.6            Notice of Termination.  Any termination of the Employee’s
employment by the Employer or by the Employee (other than termination by reason
of resignation, retirement, or death), shall be communicated by written Notice
of Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall include the specific
termination provision in this Agreement relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee's employment under the provision so indicated.


Section 5.7            Date of Termination.  The “Date of Termination” shall
be:  (a) if the Employee’s employment is terminated by his death, the date of
his death; (b) if the Employee’s employment is terminated by reason of
Employee’s disability, thirty (30) days after Notice of Termination is given;
(c) if the Employee's employment is terminated for Cause, the date the Notice of
Termination is given or after if so specified in such Notice of
Termination;  (d) if the Employee's employment is terminated for any other
reason, the date on which a Notice of Termination is given.


ARTICLE 6
PAYMENTS TO EMPLOYEE UPON TERMINATION


Section 6.1            Death, Disability or Retirement. In the event of
Employee’s Retirement, Death or Disability, all benefits generally available to
Employer's employees as of the date of such an event shall be payable to
Employee or Employee's estate, in accordance with the terms of any plan,
contract, understanding or arrangement forming the basis for such
payment.  Neither Employer nor any affiliate shall have any further obligation
to Employee under this Agreement or otherwise, except for payment to Employee of
any and all accrued salary and bonuses, provision of the opportunity to elect
COBRA health care continuation and otherwise as may be expressly required by
law.
 
Section 6.2            Termination for Cause or Resignation.  In the event
Employee is terminated by Employer for Cause or Employee resigns (other than a
Termination by Employee for Good Reason), neither Employer nor any affiliate
shall have any further obligation to Employee under this Agreement or otherwise,
except for payment to Employee of any and all accrued salary and bonuses,
provision of the opportunity to elect COBRA health care continuation and
otherwise as may be expressly required by law.


Section 6.3            Termination Without Cause; Termination for Good
Reason.  Subject to other provisions in this Article 6 to the contrary and
during the Initial Term and any Succeeding Annual Terms only, upon the
occurrence of a termination without Cause by Employer or a Termination for Good
Reason by Employee, Employer shall:


(a)   Pay to Employee any and all accrued salary, bonuses and vacation;


(b)  Pay to Employee, or in the event of Employee's subsequent death, to
Employee's surviving spouse, or if none, to Employee's estate, as severance pay
or liquidated damages, or both, a sum equal to (i) the monthly rate of Salary
payable under this Agreement for a period of six (6) months, and (ii) an amount
equal to the quarterly bonus paid to Employee for the preceding quarter
immediately prior to Employee's termination; provided, however, in the event of
a termination without Cause by Employer or Termination for Good Reason by
Employee which occurs during the first twelve months after a Change in Control
of the Company the Employer shall instead pay to Employee, or in the event of
Employee's subsequent death, to Employee's surviving spouse, or if none, to
Employee's estate, as severance pay or liquidated damages, or both, a sum equal
to $600,000 in one lump sum payment;
 

            Employee   Bridgeline  

 
 
7

--------------------------------------------------------------------------------

 


(c)  Cause any stock options issued to Employee which have not lapsed and which
are not otherwise exercisable to be accelerated so as to immediately exercisable
by Employee;


(d)  Pay the Employer’s portion of the COBRA health insurance continuation
premium in the same amount Employer contributed for Employee’s health insurance
as of the date of Employee’s termination for a period of six (6) months and
thereafter provide Employee the opportunity to continue to elect  COBRA health
care continuation at Employee’s cost (provided that the Employee makes the
required premium contributions); provided, however, that Employer's obligation
to contribute its portion of the COBRA insurance premium during this three month
period  will cease immediately in the event Employee becomes employed following
termination.  Employee agrees to notify Employer immediately regarding such new
employment; and


(e)   Provide to Employee such other payments or benefits as may be expressly
required by law.


Section 6.4            Definition.  A “Change in Control" will be deemed to have
occurred only if any of the following events occur:


(i) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities;


(ii) individuals who constitute the Board (as of the date hereof, the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company' stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A under the Exchange Act) will be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or


(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, and such merger or consolidation is
consummated, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no "person" (as hereinabove defined) acquires more
than 50% of the combined voting power of the Company's then outstanding
securities; or


(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.
 

            Employee   Bridgeline  

 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 7
GENERAL PROVISIONS
 
Section 7.1            Notices.  Any notices to be given hereunder by either
party to the other shall be in writing and may be transmitted by personal
delivery or by mail, first class, postage prepaid, or by electronic facsimile or
email transmission (with verification of receipt).  Mailed notices shall be
addressed to the parties at their respective addresses set forth herein.  Each
party may change that address by written notice in accordance with this section.
Notices delivered personally shall be deemed communicated as of the date of
actual receipt. Mailed notices shall be deemed communicated as of one day after
the date of mailing.


Section 7.2            Governing Law; Jurisdiction.  This Agreement shall be
governed by, construed and interpreted in accordance with the laws of the
Commonwealth of Massachusetts, without regard to its principles of conflicts of
laws.  Any action or proceeding seeking to enforce any provision of, or based on
any right arising out of, this Agreement or any of the transactions contemplated
hereby, shall be brought against any of the parties in the courts of the
Commonwealth of Massachusetts, and each of the parties irrevocably submits to
the exclusive jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding, waives any objection to venue laid
therein, agrees that all claims in respect of any action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby in any other court.  Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.


Section 7.3            Attorney’s Fees and Costs.  If Employer or Employee
commences any action at law or in equity against arising out of or relating to
this Agreement (other than any statutory cause of action relating to employment,
including but not limited to claims under state and federal employment laws) and
Employer prevails in such action, Employee shall reimburse Employer its
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which Employer may be entitled.  This provision shall be
construed as applicable to the entire contract.


Section 7.4            Entire Agreement.  This Agreement supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the subject matter contained herein and contains all of the covenants
and agreements between the parties with respect to that subject matter,
including without limitation, any prior Employment Agreement between Employer
and Employee. Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding on either party.


Section 7.5            Modification.  Any modification of this Agreement will be
effective only if it is in writing and signed by the Employee and properly
authorized by Employer's Board of Directors and signed by the Chief Executive
Officer of Employer.


Section 7.6            Effect of Waiver.  The failure of either party to insist
on strict compliance with any of the terms, covenants or conditions of this
Agreement by the other party shall not be deemed a waiver of that term, covenant
or condition, nor shall any waiver or relinquishment of any right or power at
any one time or times be deemed a waiver or relinquishment of that right or
power for all or any other times.


Section 7.7            Partial Invalidity.  If any provision in this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.


Section 7.8            Assignment.  The rights and obligations of the parties
hereto shall inure to the benefit of, and shall be binding upon, the successors
and assigns of each of them; provided, however, that the Employee shall not,
during the continuance of this Agreement, assign this Agreement without the
previous written consent of the Employer, and provided, further, that nothing
contained in this Agreement shall restrict or limit the Employer in any manner
whatsoever from assigning any or all of its rights, benefits or obligations
under this Agreement to any successor corporation or entity or to any affiliate
of the Employer without the necessity of obtaining the consent of the Employee.
“Affiliate” as used throughout this Agreement means any person or entity which
directly or indirectly controls, or is controlled by, or is under common control
with, the Employer.
 

            Employee   Bridgeline  

 
 
9

--------------------------------------------------------------------------------

 


Section 7.9            Specific Performance. If there is any violation of the
Employee's obligations herein contained, the Employer, or any of its Affiliates,
shall have the right to specific performance in addition to any other remedy
which may be available at law or at equity.


Section 7.10          Survival of Sections.  The provisions of Sections 2.3,
2.4, 2.5 and 2.6 shall continue in force so long as the Employee remains
employed by the Employer or any Affiliate of the Employer, whether under this
Agreement or not, and whether as a consultant or not, and shall survive any
termination of employment under this Agreement for the periods specified
therein. Notwithstanding the foregoing, the provision of Sections 2.5 shall
survive for only three years following any termination of employment.


Section 7.11          Injunctive Relief/Acknowledgement. Employee understands
and acknowledges that the Employer's Proprietary Information, Inventions and
good will are of a special, unique, unusual, extraordinary character which gives
them a peculiar value, the loss of which cannot be reasonably compensated by
damages in an action at law.  Employee understands and acknowledges that, in
addition to any and all other rights or remedies that the Employer may possess,
Employer shall be entitled to injunctive and other equitable relief, without
posting a bond, to prevent a breach or threatened breach of this Agreement
(and/or any provision thereof) by Employee . In the event that a court of
appropriate jurisdiction awards the Company injunctive or other equitable relief
due to Employee’s breach of the terms of this Agreement, Employee agrees that
the time periods provided in Article 2.3 of this Agreement shall be tolled for
the period during which Employee is in breach of the Agreement, and shall resume
once Employee complies with such injunctive or other equitable relief.




IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized officers as an instrument under seal at Burlington, Massachusetts on
this 14th day of May, 2013.
 

Employer:     Employee:               Bridgeline Digital, Inc.                  
              By:
/s/ Thomas L. Massie 
  By:
/s/ Michael Prinn
   
Thomas L. Massie
   
Michael Prinn
   
President & CEO
       

 

            Employee   Bridgeline  

 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.4(b)


Employee’s Personal Intellectual Property
 

            Employee   Bridgeline  

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT 3.2
 
Michael Prinn 2013 Incentive Bonus: You will be eligible to participate in an
incentive bonus plan that will allow you to earn a quarterly bonus in the amount
of $12,500 per quarter, or $50,000 per year.


Your quarterly bonus goals will be determined by for the fiscal quarters ending
June 30, 2013, and September 30, 2013, within a reasonable period of time
following the execution of this agreement.
 
All bonuses will be paid on the second (30th/31st) payroll of the month
following the quarter end.  For purposes of all bonuses that are covered by this
agreement, such amounts shall be considered “earned” only to the extent that you
are employed by Bridgeline at the time payment is to be made.  Otherwise,
bonuses will not be considered to have been “earned”.
 

Employer:     Employee:               Bridgeline Digital, Inc.                  
              By:
 
  By:
 
   
Thomas L. Massie
   
Michael Prinn
   
President & CEO
       

 

            Employee   Bridgeline  


 
12